DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 9-14 and 16-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings were received on 01/28/2021.  These drawings are accepted.
Specification
Amendments to the Specification were received on 01/28/2021.  These are accepted and entered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Stachowski (US Pat # 6,227,207) in view of Swartz et al. (US Pub # 2016/0106192).
In regards to claims 1-5, 11-14 and 16-18, Stachowski teaches a hair styling device, comprising
a base member (Figure 17a at 24) comprising a first surface and an opposing second surface (Figure 17a at bottom and top of element 24 respectively); the base member having two mechanical shapes stabilized in a first stable state (Figure 17b) and a second stable state (Figure 17d), wherein
in the first stable state, the base member has a linear structure including two terminal ends in a longitudinal direction, and having a curved ridge extending in the longitudinal direction between the two terminal ends (Figure 17b), and
in the second stable state, the base member has at least one wrap-around cylindrical structure, which is coiled around an axis while flattening the curved ridge (see Figure 17d);
a holding member (Figure 17a at 10) made of a pliable material and having opposing top and bottom surfaces (respectively shown in Figure 17a); the holding member being configured to be detachably secured to one or both of the terminal ends of the base member such that the bottom surface of the 
Stachowski does not teach that the attaching is done via an attaching member including a first part and a second part; in an assembled position, the first part being coupled to the base member and the second part being coupled to the holding member so as to secure face-to-face attachment of the holding member to the base member at one or both of the terminal ends. 
However, Swartz et al. teaches a hair styling tool to have complimentary elements that are  removably coupling to one another at their terminal ends, where such can be done via complimentary hook and loop posts or magnets (Paragraph 0028 where each of the magnetic or hook/loop materials are carried by a respective base such that it forms a coupling element coupled to the respective surfaces of the elements) on facing surfaces of each respective element to form an integral element while fastened. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the base/holder of Stachowski to be removably attached by the complimentary means of Swartz et al. as such is a well-known means for removable coupling in hair devices such that a user would be able to simply couple/uncouple the elements for use as desired.
Regarding claim 9, Stachowski teaches the base/holding member; but does not teach a plurality of hair smoothing hook and/or loop posts are attached onto a middle portion of the base member, and/or a middle portion of the holding member. However, Swartz et al. teaches including hook/loop (Paragraph 0030) posts (99) on a middle area of a base of a hair styling element (120). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the base of Stachowski to contain the hook/loop post of Swartz et al. in order to provide decorative enhancements to the device. It thus would be further obvious to include more than one as a matter of design choice to provide the desired aesthetic.
Regarding claim 10, Stachowski teaches a gripping portion is attached onto a middle portion of the base member, and/or a middle portion of the holding member to improve the positioning and retention of hair (Col 6, Lines 28-32 which teaches a coating of textured material).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Stachowski in view of Swartz et al. as applied to claim 1 above, in further view of Corra et al. (US Pub # 2019/0133288).
	Regarding claim 19, Stachowski teaches the base to contain a pocket (Figure 12 at 45) but does not teach a heater material to be disposed in the pocket. However, Corra et al. teaches a headband to contain a heating element (18). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the hair device of Stachowski to contain the heating material of Corra et al. in order to allow the user to better set any hair held by the device (Corra et al. Paragraph 0079).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489.  The examiner can normally be reached on M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/B.E.K/Examiner, Art Unit 3772 

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772